Rost, J.,

delivered the opjnion of the court.
The plaintiffs seek to recover from the defendant the price of a slave adjudicated to him, at a probate sale of the succession of a person whose legal representatives they are. The defendant admits the capacity of the plaintiffs to sue, and, also, that (he slave was adjudicated to him, as they allege, but avers that he is not bound to pay the price, because at the time of and before the sale, the slave was affected with the redhibitory vice of habitually running away, and that said vice was not declared at the salé. The District Court gave ■ judgment in favor of the plaintiffs, and the defendant appealed.
Two witnesses, whose testimony is uncontradicted, testify that for several years, and up to the time of the sale, they, had known the slave adjudicated to the defendant, and that he was of unexceptionable character; one witness, only, testifies that he absented himself within the three days that *357followed the sale, and was brought back the next day. The same witness says, that he was under the impression that the slave had not run away, but that the persons who caught him insisted that he had. We know not who those persons were, and their assertions to the witness, can have no weight with us ; the fact is not proved, and without it, the defendant cannot maintain his exception.
An agreement by the heirs to rescind a probate sale of a slave, is invalid if not made in writing, and when some of the heirs are minors, it cannot be legally made in any form.
The agreement of the plaintiffs to rescind the sale, if made at all, was not made in writing, and taking into consideration that some of the plaintiffs are minors, it could not have been legally made in any form.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.